DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1, 5-6, 10-11, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OH et al. (US 2020/0100276).
Regarding claim 1, OH teaches that a method performed by a terminal in a wireless communication system (Fig. 13 and page 1, paragraphs 10-14). OH teaches that receiving, from a base station, at least one of a first type of data (PDSCH) or a first type of control signaling (PDCCH) (pages 3, paragraphs 40-43, Fig. 4, and pages 10, paragraphs 126 – 130, where teaches receiving DCI transmitted through a detected PDCCH (physical downlink control channel) and PDSCH (physical downlink shared channel) based on the DCI). OH teaches that determining a second type of control signaling and a time unit used for transmitting the second type of control signaling based on the at least one of first type of data or the first type of control signaling (pages 3, paragraphs 40-43, Fig. 4, 5, and pages 10, paragraphs 126 – 130, where teaches determining a PUCCH transmission resource for transmitting HARQ using a PDSCH-to-HARQ timing indicator and a PUCCH resource indicator, which are indicated through the DCI). OH teaches that transmitting, to the base station, the second type of control signaling in the determined time unit (pages 3, paragraphs 40-43, Fig. 4, 5, and pages 10, paragraphs 126 – 130, where teaches transmitting the PUCCH through a PUCCH transmission slot to base station). 
Regarding claims 5 and 10, OH teaches that sorting priorities of different channels, in case that at least one of the second type of control signaling or data with different priority indexes are multiplexed (pages 7 paragraphs 96 – pages 8, paragraphs 112 and Fig. 1, 2), and performing a power allocation according to the sorted priorities (pages 7 paragraphs 96 – pages 8, paragraphs 112, Fig. 1, 2, and pages 5, paragraphs 61 - 80). 
Regarding claim 6, OH teaches all the limitation as discussed in claim 1. Furthermore, OH further teaches that transmitting, to a terminal, at least one of a first type of data or a first type of control signaling (pages 3, paragraphs 40-43, Fig. 4, and pages 10, paragraphs 126 – 130, where teaches transmitting DCI transmitted through a detected PDCCH (physical downlink control channel) and PDSCH (physical downlink shared channel) based on the DCI). and receiving, from the terminal, a second type of control signaling in a time unit (pages 3, paragraphs 40-43, Fig. 4, 5, and pages 10, paragraphs 126 – 130, where teaches transmitting the PUCCH through a PUCCH transmission slot to base station), wherein the second type of control signaling and the time unit are based on the at least one of the first type of data or the first type of control signaling (pages 3, paragraphs 40-43, Fig. 4, 5, and pages 10, paragraphs 126 – 130, where teaches determining a PUCCH transmission resource for transmitting HARQ using a PDSCH-to-HARQ timing indicator and a PUCCH resource indicator, which are indicated through the DCI). 
Regarding claim 11, OH teaches all the limitation as discussed in claims 1 and 6.2. The method of claim 1, further comprising determining a physical uplink control channel (PUCCH) transmit power based on a total of the second type of control signaling in case that the second type of control signaling with different priority indexes is multiplexed in a same PUCCH for transmission. 
Regarding claim 15, OH teaches all the limitation as discussed in claims 1 and 5.Regarding claim 16, OH teaches all the limitation as discussed in claims 1 and 6.
Regarding claim 20, OH teaches all the limitation as discussed in claims 1 and 5.

Allowable Subject Matter
3.		Claims 2-4, 7-9, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “determining a physical uplink control channel (PUCCH) transmit power based on the second type of control signaling with a first priority index in case that the second type of control signaling with different priority indexes is multiplexed in a same PUCCH for transmission, wherein the terminal is configured with two priorities for transmissions to the base station, the two priorities include a first priority and a second priority that are different from each other, the first priority is higher than the second priority, and the first priority is indicated by the first priority index, and the second priority is indicated by a second priority index” as specified the claims. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (US 2019/0103947) discloses Method and Apparatus of Transmitting and Receiving HARQ ACK/NACK Information for New Radio.
Suzuki et al. (US 2011/0103290) discloses Wireless Communication System, Mobile Station Device, and Wireless Reception Method.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 12, 2022 

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649